                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    KEVIN ZIMMERMAN,                                        Case No. 2:17-CV-529 JCM (EJY)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10     HOME DEPOT U.S.A., INC., et al.,
               11                                          Defendant(s).
                      ejy




               12
               13             Presently before the court is the matter of Zimmerman v. Home Depot U.S.A., Inc., case
               14     number 2:17-cv-00529-JCM-EJY.
               15             On November 28, 2017, the court granted plaintiff Kevin Zimmerman and defendant Home
               16     Depot U.S.A., Inc.’s joint stipulation to stay all proceedings in this case (ECF Nos. 46, 48) pending
               17     resolution of the Nevada attorney general’s motion to dismiss in a related proceeding (Zimmerman
               18     v. GJS Group, Inc., case no. 2:17-cv-00304-GMN-GWF, ECF No. 58). That motion to dismiss
               19     was granted on August 30, 2018. Zimmerman, case no. 2:17-cv-00304-GMN-GWF, ECF No. 73.
               20             On October 15, 2019, the court lifted the stay, ordering that “Zimmerman has until October
               21     25, 2019, to notify the court as to whether he intends to prosecute this action. Should no notice be
               22     given by the deadline, the court will dismiss this case with prejudice.” (ECF No. 53).
               23             Since that date, Zimmerman has not notified this court as to whether he intends to prosecute
               24     this action.
               25             Accordingly,
               26             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Zimmerman’s claims in
               27     the matter of Zimmerman v. Home Depot U.S.A., Inc., case number 2:17-cv-00529-JCM-EJY be,
               28     and the same hereby are, DISMISSED with prejudice.

James C. Mahan
U.S. District Judge
                1     The clerk is instructed to close the case.
                2     DATED January 15, 2020.
                3                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
